Exhibit 10.12

 

LOGO [g817656g37q06.gif]

 

 

TWELFTH AMENDMENT

to the

COMPOSITE LEASE AGREEMENT

By and Between

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

and

FEDERAL EXPRESS CORPORATION

Effective as of April 1, 2019

 

 

 

 



--------------------------------------------------------------------------------

LOGO [g817656g37q06.gif]

 

TWELFTH AMENDMENT

TO THE COMPOSITE LEASE AGREEMENT

This TWELFTH Amendment is made and entered into as of the 9th day of April 2019,
by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein referred to as
“Authority”), a body politic and corporate, organized and existing under the
laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein referred
to as “Tenant”), a corporation duly organized and existing under the laws of the
State of Delaware.

W I T N E S S E T H:

WHEREAS Authority and Tenant executed a “Composite Lease Agreement”, effective
January 1, 2007 which was modified by First Amendment effective September 1,
2008; a Second Amendment effective June 1, 2009; a Third Amendment effective
July 1, 2009; a Fourth Amendment effective 15, 2011; a Fifth Amendment effective
January 1, 2013; a Sixth Amendment effective July 1, 2014; a Seventh Amendment
effective April 1, 2016; an Eighth Amendment effective April 1, 2017; a Ninth
Amendment effective September 1, 2017; a Tenth Amendment effective May 1, 2018;
an Eleventh Amendment effective December 1, 2018; collectively referred to
herein as the “Composite Lease Agreement”; and,

WHEREAS, a schedule identifying each parcel of real property the Authority
leases to Tenant is attached to the Composite Lease Agreement as EXHIBIT “A”,
and the schedule states a portion of the Term (identified in the Composite Lease
Agreement) during which the lease of each parcel will be in effect, and the rent
that Tenant is subject to pay Authority for each parcel; and,

WHEREAS, the parties wish to amend the Composite Lease Agreement to add a total
of 18,276 square feet of unimproved land owned by Authority to be used for
glycol tank storage, more particularly identified as Parcel 35 and named in
EXHIBIT “B”, which is attached hereto and incorporated by reference, thereby
creating an annual increase of $4,145.00 for the rental cost of this unimproved
land (Parcel 35), effective October 1, 2019.

 

Composite Lease Agreement – Twelfth Amendment

Federal Express Corporation

  

 

P a g e  |  2



--------------------------------------------------------------------------------

LOGO [g817656g37q06.gif]

 

NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree as follows:

SECTION 1.    Definitions.  Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this
TWELFTH Amendment shall have the respective meanings give to them in the
Composite Lease Agreement for all purposes of this TWELFTH Amendment.

SECTION 2.    Modification of Composite Lease Agreement and Applicable Rent.

The parties amend the Composite Lease Agreement to reflect the addition of
Parcel 35. As of the Effective Date, the parties incorporate the attached survey
and legal description of Parcel 35 to be part of EXHIBIT “B” to the Composite
Lease Agreement, and the parties substitute the revised itemized Composite
Spreadsheet effective April 1, 2019, attached hereto and incorporated herein as
EXHIBIT “A” to this Amendment, for the schedule included as part of EXHIBIT “A”
to the Composite Lease Agreement. The substitution of the attached EXHIBIT “A”,
the revised itemized Composite Spreadsheet effective April 1, 2019, will
accomplish the following:

(a)    Contingent upon receipt of all necessary approvals for installation of
glycol tank storage (including FAA) effective October 1, 2019, Tenant’s annual
rent will be increased by $4,145.00, achieved by multiplying the area of Parcel
35 by $0.2268 per square foot, as follows:

 

Location    

  

    Unimproved Rate    

  

    Sq. Ft.    

  

    Annual Rent    

Glycol Tank Storage    $0.2268    18,276    $ 4,145.00

(b)     The rent, as adjusted in accordance with the foregoing, will continue to
be subject to adjustment in accordance with the terms of Section 2.03(a)(i) of
the Composite Lease Agreement.

 

Composite Lease Agreement – Twelfth Amendment

Federal Express Corporation

  

 

P a g e  |  3



--------------------------------------------------------------------------------

LOGO [g817656g37q06.gif]

 

SECTION 3.    Improvements by Tenant.

 

  (a)

Effective April 1, 2019, Authority granted to Tenant all necessary or
appropriate rights of reasonable access, ingress and egress to and from
Parcel 35, for Tenant, its servants, agents, employees or independent
contractors, to make such alterations and improvements on Parcel 35 as to make
it suitable for Tenant’s use, hereinafter described as “Tenant’s Work”, and the
right to do all such other things as may be incidental to Tenant’s Work.

 

  (b)

Tenant shall obtain, at Tenant’s sole expense, all certificates and approvals
relating to Tenant’s Work. As part of Tenant’s Work on Parcel 35, Tenant shall
make, at least, all improvements on Parcel 35, as shown on EXHIBIT “B”, at no
cost to Authority.

 

  (c)

The terms and conditions of the Composite Lease Agreement, including, without
limitation, the commercial liability insurance provisions, shall apply to and be
effective during such period of occupancy or access to the premises by Tenant,
except for Tenant’s obligation to pay rent as provided in Section 2 (a) above.

 

  (d)

Tenant’s obligation to provide for builder’s risk coverage covering the premises
and any and all improvements on Parcel 35 commenced on April 1, 2019 and shall
be required to remain effective until all improvements are complete.

 

  (e)

As part of its work on Parcel 35, Tenant shall (i) remain in compliance with all
applicable Environmental Laws and (ii) remain in compliance with the provisions
of Section 8.02 of the Composite Lease Agreement.

SECTION 4.    Remainder of Composite Lease in Effect.  All other terms,
provisions, conditions, covenants and agreements of the Composite Lease
Agreement shall continue in full force and effect.

SECTION 5.    Effective Date of this TWELFTH Amendment.  This TWELFTH Amendment
shall become effective as of April 1, 2019.

EXHIBIT “A” and EXHIBIT “B”, attached hereto, shall be incorporated herein by
reference.

 

Composite Lease Agreement – Twelfth Amendment

Federal Express Corporation

  

 

P a g e  |  4



--------------------------------------------------------------------------------

LOGO [g817656g37q06.gif]

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this TWELFTH Amendment to the Composite Lease
Agreement.

 

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY     FEDERAL EXPRESS CORPORATION By:   
/s/ Scott A. Brockman     By:   /s/ Wiley Johnson, Jr.  

Scott A. Brockman, A.A.E. President

and Chief Executive Officer

    Title:    Managing Director       Date:   April 9, 2019

Approved as to Content:

 

By:   /s/ Forrest B. Artz

Forrest B. Artz

Vice President of Finance and Administration/CFO

Approved as to Form and Legality:

 

/s/ Janet Shipman

Janet Shipman

Associate Airport Counsel

Reviewed and Approved:

 

/s/ Angela Washington Director of Properties

 

Composite Lease Agreement – Twelfth Amendment

Federal Express Corporation

  

 

P a g e  |  5



--------------------------------------------------------------------------------

LOGO [g817656g37q06.gif]

 

Omitted Exhibits

Exhibit A and Exhibit B to this exhibit, which are described under “Witnesseth”
and in Sections 2 and 3 above, have been omitted pursuant to Item 601(a)(5) of
Regulation S-K because the information contained therein is not material and is
not otherwise publicly disclosed. FedEx will furnish supplementally copies of
Exhibit A and Exhibit B to the Securities and Exchange Commission or its staff
upon request.

 

Composite Lease Agreement – Twelfth Amendment

Federal Express Corporation

  

 

P a g e  |  6